Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 19, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  142627 & (79)                                                                                         Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 142627
                                                                     COA: 292385
  JOSEPH LASHAWN VAUGHN,                                             Wayne CC: 02-011197-FC
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the December 28, 2010 judgment of the Court of Appeals
  is considered, and it is GRANTED, limited to the issues: (1) whether the defendant was
  denied his right to a public trial pursuant to US Const, Am VI, and Const 1963, art 1, §
  20, where the Wayne Circuit Court excluded persons other than jurors from the
  courtroom during the jury voir dire, see Presley v Georgia, 558 US ___; 130 S Ct 721;
  175 L Ed 2d 675 (2010); (2) whether the defendant, by failing to object, forfeited or
  waived any error resulting from the exclusion of the public from the courtroom during the
  jury voir dire, and, if so, whether trial counsel rendered ineffective assistance in failing to
  object; (3) whether, if some structural errors can be forfeited, the denial of the right to a
  public trial is among those forfeitable errors; and (4) whether the defendant is entitled to
  a new trial as a consequence of the trial court’s exclusion of the public during the jury
  voir dire.

         The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
  Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 19, 2011                    _________________________________________
          h1012                                                                 Clerk